DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-16 and 18-19, drawn to a high capacity battery cell.
Group II, claim 20, drawn to a method of making an electrode per se.
Group III, claim 36, drawn to a method of making a high capacity battery cell per se.

	In addition, further restriction is required. Thus, applicant must elect one (1) of the above groups, and one (1) of the species below if Group I is finally elected. 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

I- Species of Group I:
With respect to the electrode structure/arrangement, applicant must elect one (1) of the following species
Species I-a-1: the electrode structure/arrangement comprising the layered structure including the specific first set of layers comprising the conductive material and the second set of layers comprisi8gn the metal oxide and the first/second set of layers provided in an alternating configuration as recited in claim 2 and its dependent claims;
  Species I-a-2: the electrode structure/arrangement comprising the layered structure with the second set of layers comprising the AMO, and the comprising the specific number of layers (1-20), and the second set of layers independently having the specific thicknesses, wherein the AMO comprises the specific weight percent as recited in claim 19. 

With respect to the metal oxide material, applicant must elect one (1) of the following species
Species I-b-1: the metal oxide comprising an acidified metal oxide (AMO) nanomaterial as recited in claim 9;
Species I-b-2: the metal oxide comprising Li/Al/Ti/Mn/Fe/Zr/In/Sn/Sb/Bi-oxides as recited in claim 10;
Species I-b-3: the metal oxide comprising or being surface functionalized by one or more electron withdrawing groups selected from Cl, Br, BO3, SO4, 
Species I-b-4: the metal oxide comprising the specifics of the (AMO) nanomaterial and/or its functionalized variants recited in claims 18-19;
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: at least claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND

	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The chemical compounds or metal oxides recited in claim 9-11 and 18-19 are not regarded as being of similar nature because all of the alternatives do not share a common property or activity due to their different chemical nature and/or material composition. Further, (assuming arguendo that) although the chemical compounds or metal oxides recited in claim 9-11 and 18-19 might share a common structure, the common structure is not a significant structural element because it represents only a small portion of the compound structures and does not constitute a structurally distinctive portion in view of their different chemical nature and/or material composition.  Further, the compounds of these groups do not belong to a recognized 
Groups I, II and III lack unity of invention because the groups do not share the same or corresponding technical feature. For instance, the special technical feature of Group I encompasses the specific first/second electrode materials and the electrolyte, and the specific first/second electrode primary capacities related to the metal oxides (i.e., 3000 mAh/g and 15000 mAh/g of the metal oxide), whereas the special technical feature of Groups II and III encompasses the steps of forming a slurry, depositing a layer of the slurry and evaporating the solvent to form an electrode layer per se. 
Groups I, II and III lack unity of invention because even though the inventions of these groups require the above-mentioned technical features, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of, or as evidenced by, the following publications: Zhou et al “Ultra-Uniform SnOx/Carbon Nanohybrids toward Advanced Lithium-ion Battery Anodes” Advanced Materials (Vol 26, 03/24/14, pg 3943-3949); US 2011/0033746, US 2006/0147808, US 2006/0188781, US 0303459, US 2013/0078518, US 5679418. Thus, the claimed invention does not provide a contribution over the prior art. 
A telephone call was made to Adam J. Gianola on 05/26/21 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727